Citation Nr: 1413846	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  05-41 018	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Thomas M. Susco II, General Attorney


INTRODUCTION

The Veteran served on active duty from April 1984 to December 2004, during peacetime and the Persian Gulf War.  There is also evidence that he served on active duty for training (ACDUTRA) from March 26, 1982, to July 9, 1982.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In June 2006, the Veteran appeared at a hearing before Veterans Law Judge (VLJ).  In November 2011, the Board issued a decision that denied the claim of entitlement to an initial rating in excess of 30 percent for service-connected migraine headaches.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2006 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the November 2011 Board decision that denied entitlement to an initial rating in excess of 30 percent for service-connected migraine headaches is vacated.  



	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals





